Citation Nr: 1742839	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  08-36 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right shoulder injury, recurrent dislocation, post-operative, rated as 20 percent disabling, prior to April 9, 2013, and 50 percent thereafter, to include the propriety of the reduction from 30 percent to 20 percent, effective June 1, 2007.

2. Entitlement to an increased rating for impairment of grip strength, right hand, rated as 30 percent disabling prior to January 14, 2016, and 50 percent thereafter.

3.  Entitlement to an increased rating for tension headaches, rated as 10 percent disabling prior to January 14, 2016, and 50 percent thereafter.

4.  Entitlement to an increased rating for bilateral pes planus, rated as 10 percent disabling, prior to April 9, 2013, and 50 percent thereafter, to include the propriety of the reduction from 30 percent to 10 percent, effective June 1, 2007.

5.  Entitlement to an increased rating for chronic lymphadenitis, right inguinal region with history of strain, right adductor muscles, resolved, claimed as groin problem and pain in right hip, also claimed as right leg disability, currently rated as noncompensable.

6.  Whether the creation of an overpayment of VA compensation benefits resulting from the removal of a prior spouse was valid.


REPRESENTATION

Appellant represented by:	Harry J. Binder, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970 and from May 1975 to July 1981.

This appeal comes before the Board from various rating decisions issued by the Agency of Original Jurisdiction (AOJ).

In January 2013, the Veteran testified at a hearing with the undersigned.  A transcript of that hearing has been associated with the claims file.

In February 2014, the Board remanded the appeal for further development.

The Veteran subsequently requested another Board hearing and was scheduled for such in February 2017.  However, in a January 2017 statement, his representative withdrew the hearing request.  Accordingly, such hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (e) (2016).

The Board notes that the Veteran's appeal originally included a claim of entitlement to TDIU. However, such was granted in an August 2016 rating decision.  Therefore, as the August 2016 decision represents a full grant of the benefits sought with respect to this issue, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In August 2016, the AOJ issued a rating decision which increased the Veteran's ratings for: a right shoulder disorder to 50 percent, effective April 9, 2013; tension headaches to 50 percent, effective January 14, 2016; pes planus to 50 percent, effective April 9, 2013; and, grip strength to 50 percent, effective January 14, 2016.  

Because less than the maximum schedular rating was assigned for the duration of the appeal period for such issues, the increased rating issues remain on appeal to the Board as set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).

Also before the Board stemming from an October 2010 determination by the AOJ is the issue of whether the creation of an overpayment of VA compensation benefits resulting from the removal of a prior spouse was valid.  The Board finds that the Veteran has perfected an appeal with respect to such issue, and it was certified to the Board in August 2016.  The Board notes that AOJ styled the issue as "whether the effective date of March 31, 2010, for the removal of a prior spouse from VA benefits was proper," in a November 2013 Statement of the Case.  However, the Board's reading of the Veteran's November 2010 Notice of Disagreement appears to indicate that the Veteran was disagreeing with the validity of the overpayment, as he indicated he had notified the RO the same month his divorce decree became final.  The Board notes that the AOJ did not address whether the award was erroneous, as suggested by the Veteran.  38 C.F.R. § 3.500(b)(2).  Accordingly, the Board has restyled the issue to be more inclusive of the Veteran's concerns.

In a September 2016 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  Thereafter, in a January 2017 letter, his representative  requested that his hearing request be withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).

The Board notes that the Veteran filed a Notice of Disagreement (NOD) with respect to the effective date of April 9, 2013, assigned in an August 2016 rating decision for the grant of entitlement to TDIU, and of eligibility to Dependents' Educational Assistance under U.S.C. chapter 35.  In September 2016, the AOJ acknowledged receipt of the NOD and is taking additional action.  As such, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the NOD has been recognized and additional action on the NOD is pending at the AOJ, Manlincon is not applicable in this case.

The issues regarding ratings for bilateral pes planus and a right groin strain, along with an overpayment of VA compensation benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2. There is reasonable doubt as to whether there was an overall improvement in the Veteran's service-connected right shoulder disability.

3. Prior to June 25, 2008, the Veteran's right shoulder disability is most closely approximated by limitation of motion of the arm midway between side and shoulder level.

4.  From June 25, 2008, the Veteran's right shoulder disability is most closely approximated by scapulohumeral ankylosis, with unfavorable abduction limited to 25 degrees from the side.

5.  The Veteran's impaired grip strength was moderate in severity prior to January 14, 2016, and severe thereafter; complete paralysis is not show at any point during the appeal period.

6.  There is no clinical evidence that the Veteran's migraines were productive of prostrating attacks occurring on an average once a month over the previous several months prior to April 9, 2013.

7.  From April 9, 2013, to January 13, 2016, the Veteran's migraines were productive of characteristic prostrating attacks occurring on an average once a month over the previous several months.


CONCLUSIONS OF LAW

1.  The criteria to reduce the Veteran's disability rating for his service-connected right shoulder disability from 30 percent to 20 percent have not been met, and restoration is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.344, 4.1-4.7, 4.40, 4.59, 4.71a, Diagnostic Code (DC) 5201 (2016).

2.  Prior to June 25, 2008, the criteria for a rating in excess of 30 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5201 (2016).

3.  From June 25, 2008, the criteria for a 50 percent rating for a right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5200 (2016).

4.  The criteria for an increased rating for impaired grip strength of the right hand, rated as 30 percent prior to January 14, 2016, and 50 percent thereafter, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.120, 4.124a, DC 8515 (2016).

5.  Prior to April 9, 2013, the criteria for a rating in excess of 10 percent for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8100 (2016).

6.  From April 9, 2013, to January 13, 2016, the criteria for a 30 percent for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Additionally, the Board finds there has been substantial compliance with the February 2014 remand directives, to include obtaining current VA examinations of the service-connected disabilities for which the Veteran claims have increased in severity.  Such examinations, obtained in January 2016, included an interview with the Veteran, a review of the pertinent medical history, and a full examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

Accordingly, the Board may proceed to the merits of the claims.

II.  Legal Criteria & Analysis

A.  Increased Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

1.  Right Shoulder

The Veteran seeks an increased rating for residuals of a right shoulder injury, recurrent dislocation, post-operative, rated as 20 percent disabling, prior to April 9, 2013, and 50 percent thereafter, to include the propriety of the reduction from 30 percent to 20 percent, effective June 1, 2007.

Disorders of the shoulders are rated under DC 5200 through DC 5203 of 38 C.F.R. § 4.71a.  The above-referenced diagnostic codes provide for different ratings in certain instances depending on whether the shoulder involved is the major or minor joint. In this case, the June 2006 VA examination report indicates that the Veteran is right handed; therefore, the Board will consider the disability ratings for the major joint.  Shoulder flexion is measured from 0 degrees to 180 degrees; abduction is measured from 0 degrees to 180 degrees. 38 C.F.R. § 4.71a , Plate I.

Under DC 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerus move as one piece), a 30 percent disability rating is warranted when there is favorable ankylosis of the major upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity; a 40 percent disability rating is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable; and a 50 percent disability rating is warranted when there is unfavorable ankylosis with abduction limited to 25 degrees from the side.

The Veteran underwent a VA examination in June 2006.  Upon physical examination, range of motion testing reveled abduction and flexion from 0 to 90 degrees, with pain at both maximum ranges of movement.  There was no additional range of motion loss due to pain, fatigue, weakness, lack of endurance or following repetitive use.  There was pain/tenderness on active manipulation of the right shoulder.  There was no current evidence of dislocation or instability.  He was assessed with degenerative changes of the right shoulder joint and evidence of impingement.

The Veteran again underwent a VA examination in January 2008.  He reported daily shoulder pain.  Upon examination, his right shoulder was tender to deep palpation.  There was no instability.  Range of motion testing revealed abduction from 0 to 70 degrees and flexion from 0 to 80 degrees, with pain at both maximum ranges of movement.  There was no additional range of motion loss due to pain, fatigue, weakness, lack of endurance or following repetitive use.  He was assessed with right shoulder recurrent dislocation and tendinitis and rotator cuff abnormality with hypertrophic degenerative changes, status post-surgery twice.

A June 25, 2008, VA treatment note documents that the Veteran had an 80 percent loss of range of motion in both shoulders, with joint tenderness and stiffness, but was stable.  The physician described the Veteran's limitation of range of motion as "severe."

After this point, there was no pertinent medical evidence relating to the Veteran's shoulder until he underwent an April 2013 VA examination, which serves as the effective date of his 50 percent rating for such disability, the maximum award under DC 5200.  The Veteran was also afforded another VA shoulder examination in January 2016.  Pertinent to the discussion below, the Board notes that such examinations did not show findings of a flail shoulder, a false flail joint, malunion of the humerus, or impairment of the clavicle or scapula.  

a. Reduction

Where action by the rating agency would result in the reduction or discontinuance of compensation payments, section 3.105(e) requires that a rating initially proposing the reduction or discontinuance be prepared setting out all material facts and reasons for the proposed action.  Here, proper notice was furnished to the Veteran in August 2006, and the Board finds that the RO complied with the procedural requirements of section 3.105 regarding the reduction of the rating in question.

Thus, the remaining issue in this case is whether the reduction in the evaluation for service-connected shoulder disability from 30 percent to 20 percent was justified by the evidence.  Specific legal standards govern this question.

Where a disability rating has been continued for at least 5 years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344 (a).  If a doubt remains after according due consideration to all the evidence developed by the several items discussed in section 3.344(a), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344 (b). 

In this case, however, the 30 percent rating in question was not in effect for five years.  Thus, the preceding paragraphs (a) and (b) do not apply.  Accordingly, reexaminations disclosing improvement, physical or mental, in these cases will warrant reduction in rating.  38 C.F.R. § 3.344 (c). 

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107 (b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).

In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  

Furthermore, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5  Vet. App. at 420-21.  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Here, in a November 2004 rating decision, the Veteran was granted an increased, 30 percent rating under DC 5201, for his shoulder disability based on an April 2003 VA examination.  

Under DC 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent rating.  Limitation of motion to midway between side and shoulder level (e.g., flexion between 25 to 90 degrees) in the minor extremity warrants a 20 percent rating and a 30 percent rating in the major extremity.  Limitation of motion to 25 degrees from the side in the minor extremity warrants a 30 percent rating a 40 percent rating in the major extremity.  38 C.F.R. § 4.71a , DC 5201 (2016).

During the April 2003 VA examination, the Veteran reported difficulties at his job as a maintenance worker, to include no longer being able to lift anything over 50 pounds, being unable to lift heavy trash cans, and pushing his mopping bucket with his left arm. Upon examination, he was shown to have shoulder forward flexion to 30 degrees, extension to 15 degrees, abduction to 20 degrees, adduction to 0 degrees, and external rotation to 30 degrees.  His rating was increased to 30 percent under DC 5201, based on flexion limited to 30 degrees in a major extremity.

He was next examined in June 2006, at which time the Veteran reported that he trained himself to use his left arm on the job due to difficulty with his right shoulder.  He reported missing work in part due to his right shoulder disability and that he was switched to light duty work before eventually retiring due his disabilities.  In terms of impact on his daily routine, the Veteran reported that lifting anything heavy is difficult for him so he tries to use his left arm instead.  Range of motion testing reveled abduction and flexion from 0 to 90 degrees, with pain at both maximum ranges of movement.  There was no additional range of motion loss due to pain, fatigue, weakness, lack of endurance or following repetitive use.  Such range of motion-flexion to 90 degrees in a major extremity-is commensurate with a 20 percent rating under DC 5201.

However, while the evidence indicates that the Veteran had an increase in range of motion of his right shoulder between the April 2003 and June 2006 VA examinations,  the Board finds that such did not amount to an improvement in his ability to function under ordinary conditions of life and work.  In this regard, the Veteran reported difficulties of a similar nature and extent at both examinations, and that he must rely on his left arm to complete heavy-work tasks.  

Accordingly, the Board finds that the reduction from 30 to 20 percent for residuals of a right shoulder injury was not proper, and the 30 percent disability evaluation is restored, effective June 1, 2007.

b.  Increased Rating for the Right Shoulder Disability

Furthermore, from June 25, 2008, in affording the Veteran the benefit of the doubt, the Board finds that he meets the criteria for a 50 percent rating under DC 5200.  In this regard, the physician noted in the June 25, 2008 VA treatment note that the Veteran had an 80 percent reduction in range of motion.  While the physician did not provide more specifics, the  Board notes that an 80 percent reduction from 180 degrees of motion would be 36 degrees.  While such is greater than the 25 degrees of abduction indicated for a 50 percent rating under DC 5200, such is also more limited than the intermediate abduction indicated for a 40 percent rating under DC 5200.  Thus, affording the Veteran the benefit of the doubt, and given that his limitation in range of motion was described as "severe," the Board finds that a 50 percent rating is warranted from such time forward.  The Board notes that such is the maximum rating under codes applicable to the shoulder.

In so finding, the Board notes that prior to June 25, 2008, a rating in excess of 30 percent is not warranted.  As reflected in the medical evidence, the Veteran did not have limitation of motion to 25 degrees from his side to warrant a 40 percent rating under DC 5201, and scapulohumeral ankylosis was not shown.

Finally, the Board has considered the applicability of other potential diagnostic codes.  The record does not establish, and the Veteran has not alleged, a flail shoulder, a false flail joint, malunion of the humerus, or impairment of the clavicle or scapula.  Therefore, consideration under Diagnostic Codes 5202 or 5203 is not warranted.

In addition, the Board notes that the Veteran has a scar associated with his residuals of a right shoulder injury.  In this regard, during the April 2013 and January 2016 VA examinations, the Veteran's scar was not found to be painful and/or unstable, and that the total area of the scar was not greater than 39 square centimeters.  As such scar is asymptomatic, not of a size to warrant a compensable rating, and does not result in functional impairment, the Board finds that a separate rating for scar associated with the Veteran's right shoulder disability is not warranted.  38 C.F.R. § 4.118, DCs 7800-7805.

In sum, the Board is restoring the Veteran's 30 percent rating for a right shoulder disability, effective June 1, 2007, and finds that the Veteran is entitled to a 50 percent rating for such, effective June 25, 2008.

2.  Grip Strength

The Veteran seeks an increased rating for impairment of grip strength, right hand, rated as 30 percent disabling prior to January 14, 2016, and 50 percent thereafter.

The Veteran's impaired grip strength is rated under DC 8515, which provides the rating criteria for paralysis of the median nerve, as well as neuritis and neuralgia of those nerves.  Complete paralysis of such nerve, which is rated as 70 percent disabling for the major arm, and as 60 percent disabling for the minor arm, contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with trophic disturbances.  Disability ratings of 10 percent, 30 percent, and 50 percent are assignable for incomplete paralysis which is mild, moderate, or severe in degree, for the major arm, and as 10 percent, 20 percent, and 40 percent, for the minor arm, respectively.  38 C.F.R. § 4.124a, DC 8515.  As indicated above, the Veteran is right hand dominant, thus the ratings referable to the major arm are for consideration.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Descriptive words such as "slight," "moderate" and "severe" as used in the various DCs are not defined in VAs Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Turning to the evidence of record, a June 2006 VA examination report indicates that the Veteran's right hand was 40 percent weaker than his left hand.  When making a fist, the right appeared weaker than the left.  The Veteran was able to oppose his fingers with his thumb of his right hand.

The Veteran again underwent a VA examination in January 2008.  He reported numbness in all of the fingers of his right hand, occurring about three times a week.  He also stated he felt somewhat weak in his right hand when he grasped things.  Upon examination, the clinician noted a slight reduction in the grasp and fist of the right hand as compared to the left by about 5 to 10 percent.  Neurological examination revealed decreased sensation to touch and pinprick in the right hand fingers as compared to the left hand fingers.  There was no specific distribution.  He was assessed with moderate peripheral neuropathy of the right upper extremity.

In April 2013, the Veteran was again examined.  He was assessed with right median nerve neuropathy.  His symptoms for the right upper extremity were noted as follows:  constant pain-none; intermittent pain-mild; paresthesias and/or dysesthesias-moderate; and, numbness-moderate.  Grip strength was 4/5.

The Veteran was afforded another VA examination in January 2016.  He reported weakness of grip in his right hand and 7/10 pain.  His symptoms for the right upper extremity were noted as follows:  constant pain-none; intermittent pain-severe; paresthesias and/or dysesthesias-severe; and, numbness-severe.  Grip strength was 3/5.  Muscle atrophy was absent.  He had decreased sensation in the fingers and hand.  He was found to have severe, incomplete paralysis of the median nerve.

Based on the above, the Board finds that the Veteran is not entitled to disability ratings in excess of 30 percent, prior to January 14, 2016, and 50 percent, thereafter, for his impaired grip strength.

In this regard, prior to January 14, 2016, the evidence depicts that the Veteran's impaired grip strength was of moderate severity, which is contemplated by his currently assigned 30 percent rating.   In particular, the June 2006 examination indicates that the Veteran had more than half of his grip strength remaining, and both the January 2008 and April 2013 VA examiners characterized his grip strength impairment as moderate, as reflected by the testing performed during the examinations.  Accordingly, prior to January 14, 2016, the Veteran's symptoms do not meet the criteria for a 50 percent rating, which is reflective of incomplete paralysis which is severe.

Similarly, from January 14, 2016, the evidence depicts that the Veteran's impaired grip strength had progressed to severe, which is contemplated by his currently assigned 50 percent rating.  However, the January 2016 VA examiner specifically found that the Veteran had incomplete paralysis of the median nerve.  Accordingly, he does not meet the criteria for a 70 percent rating, which is assigned when there is complete paralysis of the median nerve.

The Board has considered whether the Veteran is entitled to a higher or separate rating under any other applicable DC referable to nerves.  However, as the evidence does not include findings of impairment of the radial nerve or ulnar nerve, a higher or separate rating under any other DC pertaining to the impairment of nerves is not warranted.

In sum, the Board finds no basis upon which to award disability ratings in excess of 30 percent, prior to January 14, 2016, and 50 percent, thereafter.  

3.  Headaches

The Veteran seeks an increased rating for his tension headaches, rated as 10 percent disabling prior to January 14, 2016, and 50 percent thereafter.

Such disability is rated by analogy to 38 C.F.R. § 4.124a , DC 8100 (migraines).  A 10 percent rating is assigned under DC 8100 for migraines with characterized prostrating attacks averaging 1 in 2 months over the previous several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the previous several months.  A maximum 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a , DC 8100 (2016); see also Pierce v. Principi, 18 Vet. App. 440, 445 (2004) (finding rating criteria do not define "severe economic inadaptability," but nothing in DC 8100 requires that Veteran be completely unable to work to qualify for 50 percent rating; "productive of economic inadaptability" can be read as either "producing" or "capable of producing.")

The Veteran underwent a VA examination in June 2006.  He reported experiencing headaches three times a week, which last until he goes to sleep.  He denied incapacitating episodes, nausea, vomiting or tearing from the eyes.  He was diagnosed with tension headaches.

He was examined again in January 2008 by VA.  He reported daily, thumping headaches.  He denied incapacitating episodes, nausea or photophobia.  He was again assessed with tension headaches.

In April 2013, the Veteran was afforded another VA examination.  The Veteran reported that his migraines are short-lasting and do not cause prolonged incapacitation.  He stated he was not taking prescription medicine for such.  He described his headache pain as pulsating or throbbing pain on both sides of his head accompanied by dizziness, typically lasting for 15-20 minutes.  The examiner determined that the Veteran had prostrating attacks more frequently than once per month, but that they were not very frequent prostrating and prolonged attacks.  The examiner found that the Veteran's headache disorder did not impact his ability to work.

The Veteran again underwent a VA headaches examination in January 2016, which served as the basis for his 50 percent disability rating, the maximum rating applicable for migraines.

Based on the above, the Board finds that the Veteran meets the criteria for 30 percent rating for migraine headaches, effective April 9, 2013, the date of the Veteran's April 2013 VA examination, to January 14, 2016, after which he is in receipt of the maximum rating.

In this regard, the April 2013 VA examination documents that the Veteran suffers from prostrating attacks occurring on an average once a month, which most closely approximates the criteria for a 30 percent rating.  However, a 50 percent rating is not warranted here, as the examiner specifically found that the Veteran's migraines were not very frequent prostrating and prolonged attacks, and did not impact his ability to work.  Accordingly, such does not reflect the level of impairment contemplated by a 50 percent rating.  

Similarly, the Board finds that the Veteran is not entitled to a 30 percent rating for migraine headaches prior to April 9, 2013.  In particular, prior to such time, the Veteran denied having incapacitating episodes during June 2006 and January 2008 VA examinations.  During such examinations, his headaches were characterized as tension headaches and were unaccompanied by nausea or photophobia.  Accordingly, as there is no clinical evidence of prostrating attacks occurring on an average once a month over the previous several months prior to April 9, 2013, the Veteran does not meet the criteria for a rating in excess of 10 percent for that timeframe.

In sum, the Board is granting a 30 percent rating for migraine headaches, effective April 9, 2013, to January 13, 2016, after which date the Veteran is in receipt of the maximum rating for migraines.  There are no other applicable diagnostic codes to such disability.

4. Other Considerations

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.

Additionally, the benefit of the doubt doctrine has been thoroughly considered in adjudicating the ratings assigned for the Veteran's service-connected disabilities.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 55.


ORDER

Restoration of the 30 percent rating for a service-connected right shoulder disability is granted, effective June 1, 2007.

A rating in excess of 30 percent for a right shoulder disability, prior to June 25, 2008, is denied.  

A 50 percent rating for a right shoulder disability, effective June 25, 2008, is granted.

An increased rating for impaired grip strength of the right hand, rated as 30 percent prior to January 14, 2016, and 50 percent thereafter, is denied.

A rating in excess of 10 percent for migraine headaches, prior to April 9, 2013, is denied.

A 30 percent for migraine headaches, from April 9, 2013, to January 13, 2016, is granted.


REMAND

Regarding the Veteran's claim for an increased rating for bilateral pes planus, VA received a November 2016 memorandum from the VA Medical Center (VAMC) that the Veteran had a Disability Benefits Questionnaire for his ankle and feet completed at his request at the Central Alabama Veteran Health Care System, and that such records were uploaded to CAPRI and CPRS.  Such records have not been associated with the file, nor have such records been considered by the AOJ.  

Similarly, since the issuance of the statement of the case (SOC) in April 2015 regarding the Veteran's claim for an increased rating for chronic lymphadenitis of the groin, additional medical evidence has been added to the Veteran's electronic claims file, to include a VA Muscle Injuries Disability Benefits Questionnaire, dated in August 2016.  However, the RO has not issued a supplemental statement of the case (SSOC) since the receipt of this additional evidence.

The duty to readjudicate based upon VA-developed records cannot be waived without potential prejudice to the Veteran.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) ("Together [sections] 511(a) and 7104(a) dictate that the Board acts on behalf of the Secretary in making the ultimate decision on claims and provides 'one review on appeal to the Secretary' of a question 'subject to decision by the Secretary' under [section] 511(a).").

Therefore, a remand is required with respect to such issues to allow the AOJ initial consideration of these new VA-developed records .

Regarding the issue pertaining to overpayment of VA compensation benefits, the Board finds that additional development is needed.  In particular, while the AOJ considered whether the effective date of the removal of the Veteran's prior spouse from VA benefits was proper, the AOJ stopped short of considering the validity of the overpayment.  A determination must be made not only regarding the effective date, but also whether such was an erroneous award.  To make such a determination, additional information is needed.  In particular, the record reflects that his divorce became final at the end of March 2010 and that he notified VA in April 2010.  It is unclear whether the Veteran was actually aware he was receiving an overpayment after he notified the AOJ, and whether he was receiving such payments as a check or direct deposit.  Additionally, the record does not include the amount of the overpayment incurred-merely that the Veteran was informed in October 2010 that he had been receiving an overpayment since April 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Ankle and Feet DBQ referenced in the November 2016 memorandum from the VAMC, available on CAPRI and CPRS, and upload it to the Veteran's virtual claims file.

2.  Complete appropriate development to determine whether the Veteran's overpayment of VA benefits was erroneous, to include the amount of the overpayment and whether the Veteran's was receiving such payments as a check or direct deposit.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, to include all evidence associated with the record since the April 2015 statement of the case.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


